Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/21 has been hereby entered.

2. Claims 2-8 are pending and allowed.

REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 12/15/20 is hereby withdrawn in view of :

Applicants  convincing  arguments  that the prior art does not teach , suggest or used conditioning regime comprising administering  an effective amount of bi-specific antibody to reduce the number of hematopoietic stem cells (HSC) in a subject  prior to  receiving by  said subject a hematopoietic stem cell transplantation (HSCT). 

The prior art does not teach or suggest a method of reducing the number of HSC in a subject that is receiving or will receive HSCT, comprising administering to said subject an effective amount of bi-specific CD34xCD3 antibody as recited in claims 2-8. 

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by 

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644